Citation Nr: 1046403	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder, agoraphobia, 
depressive disorder not otherwise specified, psychosis not 
otherwise specified, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to an increased rating for lumbosacral strain 
with left disc protrusion at L5-S1, currently rated 40 percent 
disabling.

5.  Entitlement to an effective date earlier than May 6, 2004 for 
the grant of service connection for lumbosacral strain with left 
disc protrusion at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to January 
1999 and from January to May 2004.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to service 
connection for PTSD, chronic tension headaches, and episodic 
neurologic dysfunction and denied entitlement to an increased 
rating in excess of 40 percent for lumbosacral strain with left 
disc protrusion at L5-S1.

Although the Veteran's initial April 2005 claim for service 
connection for a psychiatric disability was limited to PTSD, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that when a claimant makes a claim, she is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has characterized the issue as a claim 
for entitlement to service connection for a psychiatric 
disability, to include major depressive disorder, agoraphobia, 
depressive disorder not otherwise specified, psychosis not 
otherwise specified, and PTSD.

The issues of entitlement to an increased rating for lumbosacral 
strain with left disc protrusion at L5-S1 and entitlement to an 
earlier effective date for the grant of service connection for 
that disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had psychiatric symptoms in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between the Veteran's current psychiatric disability and the in-
service symptomatology.

2.  The Veteran had headaches in service and there is post-
service continuity of symptomatology demonstrating a nexus 
between the Veteran's current headaches and the in-service 
symptomatology.

3.  The Veteran had seizures in service and there is post-service 
continuity of symptomatology demonstrating a nexus between the 
Veteran's current seizures and the in-service symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a headache disorder 
are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for service connection for a seizure disorder 
are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for a 
psychiatric disability, a headache disability, and a seizure 
disability the claims are substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that she has been diagnosed 
as having various psychiatric, headache, and seizure 
disabilities.  For example, a May 2008 VA psychiatric assessment 
note, a December 2007 VA primary care treatment note, and  a 
September 2004 examination report from Paul Mazzeo, M.D. 
indicated diagnoses of depressive disorder not otherwise 
specified, migraines , and pseudoseizures, respectively.  Thus, 
current psychiatric, headache, and seizure disabilities have been 
demonstrated.

There is also evidence of in-service psychiatric, headache, and 
seizure symptoms and of a continuity of symptomatology.  As for 
the claim for service connection for a psychiatric disability, 
the Veteran's service treatment records indicate that in a 
November 1998 report of medical history for purposes of 
separation from service she reported occasional worry 
(depression/excessive worry).  

An April 2005 examination report from Coastal Physical Medicine, 
PA (Coastal) reveals that the Veteran reported that she had begun 
to experience mood and memory changes and insomnia while serving 
in Kuwait.  She had difficulty sleeping because she was worried 
that someone was going to come into her house and kill her and 
her family.  Examination revealed that she exhibited signs and 
symptoms of a possible anxiety disorder

The Veteran's VA treatment records dated from April to May 2005 
reveal that she reported that ever since her return from Kuwait 
in approximately April 2004 she had become progressively anxious, 
irritable, paranoid, and dysphoric and had difficulty sleeping.  
As a result of her symptoms, she had stopped going out of the 
house and had difficulty working.  She also experienced 
anhedonia, hypervigilance, social isolation, distractability, 
decreased appetite, and suicidal ideation, but had no intent.  
She was in a constant state of fear while stationed in Kuwait and 
had reacted with fear, helplessness, and horror.

Examinations revealed that the Veteran was frequently tearful, 
had poor eye contact, hypokinetic motor function, an impaired 
mood, a constricted affect, paranoia, a disorganized thought 
process, and impaired insight and judgment.  She was diagnosed as 
having depression not otherwise specified, psychosis not 
otherwise specified, conversion disorder by history, PTSD, and 
major depressive disorder.

A May 2005 VA psychiatric examination report indicates that the 
Veteran had a sad, melancholy, empty, and hopeless mood.  She 
reported that she experienced frequent panic attacks which had 
begun while working after service, but that she had experienced 
panic like symptoms ever since she left Kuwait and Iraq.  She 
also had frequent nightmares and feared that somebody wished to 
burn down her house.  She was diagnosed as having major 
depressive disorder.

VA treatment records dated from August 2005 to May 2008 indicate 
that the Veteran reported sleep impairment, nightmares, panic 
attacks, anxiety, social isolation, paranoia, lack of motivation, 
and an impaired mood.  She experienced her first panic attack 
after returning to the United States following her deployment 
during Operation Iraqi Freedom and had at least one panic attack 
each week.  She also reported an incident while serving in Kuwait 
in which two of her friends died in a motor vehicle accident.  
She had experienced psychiatric symptoms ever since that time.

Examinations revealed poor eye contact, an anxious, agitated, and 
depressed mood, panic attacks, a constricted and dysphoric 
affect, impaired insight and judgment, and auditory 
hallucinations.  She was diagnosed as having PTSD, major 
depressive disorder, depressive disorder not otherwise specified, 
and agoraphobia.

With regard to the claim for service connection for a headache 
disorder, the Veteran's service treatment records reveal that in 
the November 1998 report of medical history for purposes of 
separation from service she reported occasional headaches.  

The April 2005 examination report from Coastal reveals that the 
Veteran reported that she began to experience headaches while 
serving in Kuwait.  

A May 2005 VA examination report reveals that the Veteran 
reported the she experienced a two week history of frontal 
headaches while serving in the Gulf War due to exposure to 
sulphur deposits.  She experienced recurrent headaches 
approximately four days each week ever since service and had lost 
6 months of work in the previous year due to headaches.  
Headaches were associated with nausea and slight sound and light 
sensitivity, and the Veteran had difficulty completing activities 
of daily living and driving due to headaches.  She was diagnosed 
as having chronic tension-type headaches.

The Veteran's VA treatment records dated from October to December 
2007 indicate that she reported headaches which started in the 
neck and ascended up to the frontal area of the head.  The 
headaches lasted up to two hours, were 6/10 in intensity, and 
were associated with photophobia and nausea.  Diagnoses of 
tension headaches and migraines were provided.

As for the claim for service connection for a seizure disability, 
the Veteran's treatment records from BNH Family Practice Clinic 
(BNH) and Coastal dated from July 2004 to April 2005 and VA 
treatment records dated in July 2005 and April 2008 reveal that 
she reported brief episodes (1-5 minutes) of mental status 
changes where she was unable to move, experienced tonic spasms 
and side to side head shaking, and had impaired consciousness.  
Such episodes began in approximately April 2004, occurred 2 to 3 
times each day to once or twice a week, usually occurred at 
night, and occasionally awakened her from sleep.  

Examinations revealed that during a seizure episode, the Veteran 
experienced extensor reflexes in all 4 extremities with rigid 
muscle tone, her head was flexed to the side, her eyes were 
closed, and she was unresponsive to both verbal and noxious 
stimuli.  She was diagnosed as having nonconvulsive epilepsy 
(petit mal), pseudoseizures, and episodic spells.

The Veteran is competent to report her psychiatric symptoms, 
headaches, and seizures as well as a continuity of 
symptomatology.   See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  Furthermore, her reports are generally 
consistent with the evidence of record and there is nothing to 
explicitly contradict them.  Therefore, the Board finds that her 
reports are also credible.  As she experienced psychiatric 
symptoms, headaches, and seizures in service, she has been 
diagnosed as having current psychiatric, headache, and seizure 
disabilities, and there is evidence of a continuity of 
symptomatology since service, the criteria for service connection 
for the currently diagnosed psychiatric, headache, and seizure 
disabilities have been met.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.

The Board notes that the Veteran has claimed service connection 
for PTSD and that she has been diagnosed as having PTSD based 
upon claimed in service stressors.  As discussed above, however, 
the Veteran's claim encompasses all of her diagnosed psychiatric 
disabilities.  See Clemons, 23 Vet. App. at 1.  In light of the 
fact that the Board is granting service connection for a 
psychiatric disability and both diagnosed disabilities are rated 
according to the General Rating Formula for Mental Disorders (38 
C.F.R. § 4.130, Diagnostic Codes 9201-9440), a separate 
discussion as to the Veteran's PTSD is unnecessary.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 
(4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010); see 
also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) 
(regarding whether separate ratings would ever be warranted for 
variously diagnosed psychiatric disabilities). 


ORDER

Entitlement to service connection for a psychiatric disability is 
granted.

Entitlement to service connection for a headache disorder is 
granted.

Entitlement to service connection for a seizure disorder is 
granted.


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination in a claim for increased rating when the record does 
not adequately reveal the current state of the disability at 
issue.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, 
inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
The record is inadequate and the need for a contemporaneous 
examination occurs when there is evidence (including a veteran's 
statements) of a possible increase in disability.  Hart, 21 Vet. 
App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997)).

In this case, the evidence indicates that the Veteran's 
lumbosacral strain with left disc protrusion at L5-S1 may have 
worsened since her last VA examination in January 2007.  For 
example, a March 2008 VA telephone contact note reveals that the 
Veteran reported a 6 day history of worsening back pain which was 
not due to injury and was not alleviated by medication.  The 
Veteran is competent to report the symptoms of her lower back 
disability.  Given the above evidence, VA's duty to obtain a new 
examination as to the current severity of the Veteran's service-
connected lumbosacral strain with left disc protrusion at L5-S1 
is triggered.

A January 2006 VA mental health treatment note and a December 
2007 VA primary care treatment note reveal that the Veteran had 
applied for Social Security Administration (SSA) disability 
benefits for an unspecified disability.  The Court has held that 
where there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained, if 
relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).  The 
medical records related to the SSA's disability determination 
have not yet been associated with the claims file and may be 
relevant.

In July 2005, the RO granted service connection for lumbosacral 
strain with left disc protrusion at L5-S1, effective May 6, 2004.  
In September 2005, the Veteran submitted a statement (VA Form 21-
4138) in which she essentially contended that the effective date 
for the grant of service connection for her lower back disability 
should have been earlier.  The Veteran's statement is properly 
considered a notice of disagreement with the effective date 
assigned in the July 2005 decision.  

A statement of the case has not been issued as it relates to the 
issue of entitlement to an earlier effective date for the grant 
of service connection for lumbosacral strain with left disc 
protrusion at L5-S1.  38 U.S.C.A. § 7105(a) (West 2002).  The 
Board is required to remand this issue for issuance of the 
necessary statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should issue a statement of the case 
as to the issue of entitlement to an 
earlier effective date for the grant of 
service connection for lumbosacral strain 
with left disc protrusion at L5-S1.  This 
issue should not be certified to the Board 
unless a sufficient substantive appeal is 
submitted.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

3.  After any evidence received from SSA 
has been associated with the Veteran's 
claims file, schedule her for a VA 
examination to assess the current severity 
of the service connected lower back 
disability.  All indicated test and studies 
should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the ranges of 
motion of the thoracolumbar spine in 
degrees.  The examiner should note the 
presence and extent of any ankylosis of the 
thoracolumbar or entire spine.  If 
ankylosis of the spine is present, the 
examiner should also note whether it is 
favorable or unfavorable.  

The examiner should also specify the nerves 
affected by the lower back disability and 
provide an opinion as to the severity of 
any associated paralysis, neuritis or 
neuralgia. 

4.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


